Pigott, Jr., P.J., and Kehoe, J. (dissenting).
We respectfully dissent. Even assuming, arguendo, that a lawn tractor constitutes a motor vehicle within the meaning of Vehicle and Traffic Law § 125, we conclude that defendant cannot be convicted of aggravated unlicensed operation of a motor vehicle in the first degree pursuant to Vehicle and Traffic Law § 511 (3) (a) because a license is not required to operate a lawn tractor in this state. In order to establish that defendant committed the crime of aggravated unlicensed operation of a motor vehicle in the first degree, the People must prove, inter alia, that he was operating a motor vehicle “while knowing or having reason to know that [his] license or privilege of operating such motor vehicle . . . [has been] suspended, revoked or otherwise withdrawn” (§511 [1] [a]). As County Court properly noted, the crime at issue requires both operation of a motor vehicle and knowledge, or reason to know, that the license to operate “such motor vehicle” has been suspended or revoked. Because no license is required to operate the vehicle at issue, defendant cannot have committed the crime of aggravated unlicensed operation of a motor vehicle in the first degree. Present—Pigott, Jr., P.J., Pine, Wisner, Scudder and Kehoe, JJ.